

113 HR 3912 IH: Recruiting Individuals to Drive Our Elders Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3912IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Ms. DelBene (for herself, Mr. Kind, and Ms. Pingree of Maine) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide reimbursement under the Medicaid program to individuals and entities that provide voluntary non-emergency medical transportation to Medicaid beneficiaries for expenses related to no-load travel.1.Short titleThis Act may be cited as the Recruiting Individuals to Drive Our Elders Act of 2014 or the RIDE Act of 2014.2.Reimbursement for no-load travel costs incurred by volunteers providing non-emergency medical transportation to Medicaid beneficiaries(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall publish an interim final rule to revise the Medicaid transportation regulations at sections 431.53 and 440.170 of title 42, Code of Federal Regulations, as necessary, to allow a State plan for medical assistance under title XIX of the Social Security Act to provide, at the option of the State, reimbursement for costs attributable to providing no-load volunteer travel services to individuals eligible for medical assistance under the State plan who require transportation to receive non-emergency medical treatment.(b)No-Load volunteer travel serviceFor purposes of subsection (a), the term no-load volunteer travel service means travel services that—(1)are provided by a person who, as determined by a State, local, or tribal government, provides such services on a volunteer basis (referred to in this subsection as a volunteer); and(2)are necessary for the volunteer to—(A)travel from the originating location of the volunteer to the location of an individual who is eligible for medical assistance under the State Medicaid plan and requires transportation to receive non-emergency medical treatment (including, for purposes of an individual who requested transportation to receive non-emergency medical treatment and subsequently refused such transportation or was not present at the requested pick-up location, any travel that is necessary for the volunteer to return to their originating location);(B)for purposes of an individual who has been provided transportation by the volunteer to receive non-emergency medical treatment and is required to remain at the treatment location overnight or for an extended period of time (as determined appropriate by a State, local, or tribal government), return to the originating location of the volunteer and, following the completion of such treatment, travel back to the treatment location; and(C)following any transportation that is necessary to return an individual who has received non-emergency medical treatment to their pick-up location, return to the originating location of the volunteer.